NEWS RELEASE Exhibit 99.2 Vanguard Natural Resources, LLC Announces Monthly Quarterly Distribution Policy Houston – August 2, 2012 - (Business Wire) – Vanguard Natural Resources, LLC (NYSE:VNR) (“Vanguard” or “the Company”) announced today that its board of directors has approved the Company changing its quarterly distribution policy to a monthly distribution.The monthly distribution policy will commence with the July 2012 distribution to be paid in September.The payable date will be 45 days from the month end with the record date being the first business day of the payable date month.As an example, the table below illustrates the new distribution policy for the next four months but will continue in this manner until further notice. Distribution Month Record Date
